Title: From George Washington to Pierre L’ Enfant, 13 December 1791
From: Washington, George
To: L’Enfant, Pierre Charles



Sir
Philadelphia Decr 13th 1791

I have received your letter of the 7th instant, and can only once more, and now for all, inform you that every matter and thing which has relation to the Federal district, and the City

within it, is committed to the Commissioners appointed agreeably to the “Act for establishing the temporary and permanent Seat of the Government of the United States” that it is from them you are to derive your powers—and the line of demarcation for your government is to be drawn by them.
You may remember, Sir, that the first official notice you had of the business in which you are now engaged, was from one of these Commissioners—namely—Mr Carroll; and that a supposed impropriety in his acting whilst a member of Congress, occasioned a suspencion and until a renewal of his Commission after his term of Service in that body had expired. Had it not been for this circumstance all the directions you would have receiv’d on your way to George town would have been from him. All you have received since ought to have been from them.
This is the reason why I have said to you in a former letter, that the “Commissioners stand between you and the President of the United States” they being the persons from whom alone you are to receive your directions.
Were it necessary, I would again give it to you as my opinion that the Commissioners have every disposition that can be desired to listen to your Suggestions—to adopt your plans—and to support your authority for carrying the latter into effect as far as it shall appear reasonable, just & prudent to them, & consistent with the Powers under which they act themselves. But having said this in more instances than one it is rather painful to reiterate it. With esteem & regard I am Dr Sir Your Very Hble Servant

Go: Washington


P.S. Since writing the foregoing letter Yours of the 10th is come to hand. As you are well acquainted with my, as well as the earnest wishes of the Commissioners to have the work forwarded with all the dispatch the nature of it will admit, I persuade myself that nothing will be wanting on your part, or the part of Mr Ellicot to hasten the execution.


G.W.
